Citation Nr: 1231563	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected degenerative disc disease (DDD) of the lumbar spine with right sciatica and right sacroiliac strain (also referred to as a low back disability).

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected low back disability.

3.  Entitlement to an initial rating in excess of 20 percent for the service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina denied service connection for right ankle and right knee disabilities and granted service connection for DDD of the lumbar spine with right sciatica and right sacroiliac strain and assigned a 10 percent evaluation, effective June 21, 2005.  The Veteran was notified of the decision and of her appellate rights in a letter dated later in December 2005.  During the course of the appeal, the Veteran moved, and jurisdiction over her case was transferred to the Louisville, Kentucky RO.  

In a May 2007 rating decision, the evaluation assigned to the service-connected low back disability was increased to 20 percent, effective June 21, 2005.  The Veteran has not expressed satisfaction with the current 20 percent rating.  The issue thus remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In October 2010, the Board remanded the Veteran's appeal for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in an April 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In the October 2010 Board Remand, the issues of entitlement to service connection for depression and for a right hip disability were referred to the agency of original jurisdiction (AOJ) for adjudication.  However, the record shows that these issues have not yet been adjudicated.  Therefore, the Board once again refers the issues to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims on appeal.  The Board is cognizant of the facts that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her pending claims.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

Pursuant to the October 2010 Board Remand, the AMC sent the Veteran a letter dated November 2010 in which it requested that she sign and complete Authorization and Consent to Release Information forms (VA Form 21-4142) as to any outstanding medical records which are potentially pertinent to her claims.  In response, the Veteran submitted six signed VA Form 21-4142s dated December 2010.  The authorization permitted by all six VA Form 21-4142s expired after 180 days.  The Board observes that the AMC inexplicably did not request the authorized records within the allotted 180 days and that the forms therefore expired.  Consequently, the AMC sent the Veteran a letter dated November 2011 in which it notified her that the forms had expired and requested that she complete updated VA Form 21-4142s.  The Board recognizes that the Veteran did not respond to the November 2011 AMC letter and did not resubmit updated VA From 21-4142s.  However, in light of the error on the part of the AMC in allowing the original forms to expire, the Veteran should be provided another opportunity to resubmit updated VA Form 21-4142s as the outstanding private treatment records are potentially relevant to her pending claims.

The Board further notes that the Veteran's VA treatment records dated through January 2012 have been added to her Virtual VA claims file.  On Remand, the RO should attempt to obtain copies of any pertinent ongoing treatment records dating from January 2012 to present.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The October 2010 Board Remand also instructed that the Veteran be afforded VA examinations as to her increased rating and service connection claims.  The Veteran was afforded a VA examination as to her right ankle and right knee claims in January 2011.  Following physical examination of the Veteran, the examiner diagnosed her with normal right ankle and right knee.  The examiner then concluded, "[t]he Veteran has no evidence of a right knee and/or ankle condition on physical exam (which was normal today) nor on x-rays (which again were normal today)."  She continued, "[i]n addition, there are no medical records documenting she is having ongoing problems with her right knee/right ankle.  In short, her claimed right knee/right ankle condition[s] are in no way caused by/aggravated by/as a result of military service.  Nor are the claimed right knee/right ankle condition[s] in any way caused by/aggravated by/as a result of service-connected DDD of the lumbar spine with right sciatica and right sacroiliac strain."

Crucially, in rendering her findings and conclusions, the January 2011 VA examiner failed to address the October 2005 VA examination report which documented a diagnosis of mild degenerative joint disease of the right knee and ankle based upon X-ray findings of mild osteoarthritis.  As such, a diagnosis of osteoarthritis/DJD of the right ankle and right knee is clearly of record.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  The Veteran should be afforded a VA medical opinion which addresses the etiology of her right ankle and right knee disabilities in light of the relevant diagnoses during the current appeal.

As to the increased rating claim, the Veteran was afforded VA orthopedic and neurological examinations in January 2011 to address her service-connected low back disability.  In the report of the January 2011 orthopedic examination, the examiner noted that, "[r]egarding neurological impairment associated with the service-connected low back disability, the electromyography (EMG) testing of the right lower extremity shows there is no neurological impairment associated with her service-connected low back condition."  The examiner then opined that "it is less likely as not (50/50 probability or less) that [the Veteran's] current service-connected low back disability with right sciatica and right sacroiliac strain is related to/aggravated by military service at all.  It is more likely these conditions are associated with the car wreck she had 1999-2000."

In the February 2011 VA neurological examination, the examiner acknowledged the normal electrodiagnostic study and stated that "there is no electrodiagnostic evidence of left or right peroneal or right tibial mononeuropathy, or right L2-S2 radiculopathy."  However, the examiner then indicated that "[c]linically, she has symptoms of sacroiliitis."  As to medical nexus, the examiner further concluded that the Veteran's "right sciatica is secondary to her motor vehicle accident in 2000."

Accordingly, the medical evidence is unclear concerning the current nature and etiology of the service-connected DDD of the Veteran's lumbar spine with right sciatica and right sacroiliac strain.  To ensure that the record reflects the current nature and extent of this disorder, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected DDD of the lumbar spine as well as the nature, severity, and etiology of any neurological impairment including the diagnosed right sacroiliitis.

Additionally, the Board observes that the October 2010 Remand instructed that, in readjudicating the Veteran's increased rating claim, the AOJ should specifically consider "whether separate compensable ratings are warranted for any neurological impairment (including right sciatica) associated with the Veteran's service-connected low back disability)."  However, a review of the April 2012 SSOC does not contain any such determination.  Therefore, on Remand, the AOJ is again instructed to make a specific finding as to whether the Veteran's neurological impairments warrant a separate compensable rating.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she complete updated VA Form 21-4142s to identify the names, addresses, and approximate dates of recent treatment and evaluation from all private health care providers who may possess additional records pertinent to her right ankle, right knee, and lumbar spine disabilities.  After obtaining the appropriate release of information forms where necessary, the AMC should procure (in a timely manner) all such treatment records identified the Veteran.  All such available documents should be associated with the claims file.  

2. Procure and associate with the claims folder copies of any right ankle, right knee, and low back treatment that the Veteran may have received at the VA Medical Center in Lexington, Kentucky since January 2012.  

3. Then, arrange for the January 2011 VA examiner (if available) to review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the degenerative joint disease of the Veteran's right knee and right ankle (diagnosed on VA examination in October 2005) had its onset during service or is otherwise related to service.  If not, the examiner should opine as to whether it is at least as likely as not that the degenerative joint disease of the Veteran's right knee and right ankle was caused or aggravated by the service-connected DDD of the lumbar spine with right sciatica and right sacroiliac strain.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner finds that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims file.
4. Also, accord the Veteran an appropriate VA examination to determine the nature and extent of the service-connected DDD of her lumbar spine with right sciatica and right sacroiliac strain.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies, including X-rays, should be performed.

All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  To the extent possible, the examiner should differentiate between any abnormalities shown on examination which are due to the service-connected lumbar spine disability and any abnormalities shown on examination which are due to her post-service motor vehicle accident.  In addition, the examiner should:

a.  Note the results (in degrees) of the range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on the range-of-motion testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range-of-motion loss of the lumbar spine (beyond what is shown clinically).

b.  Discuss the nature and extent of any ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

c.  Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, within the past 12 months and specifically note whether these incapacitating episodes are associated with the service-connected lumbar spine disability.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

d.  Identify any evidence of neurological manifestations due to the service-connected lumbar spine to include any neurological pathology of the lower extremities.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

e.  Address the overall functional impact of the service-connected lumbar spine disability upon the Veteran's daily and industrial activities.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

5. Then, readjudicate the issues on appeal, as are listed on the title page of this Remand.  In addressing the increased rating claim, consider whether separate compensable ratings are warranted for any neurological impairment (including right sacroiliitis) associated with the Veteran's service-connected lumbar spine disability.  If any of the benefits sought on appeal remain denied, provide the Veteran and her representative with a SSOC and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

